Citation Nr: 1820657	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  07-06 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right foot disability, originally characterized as calluses and/or bunions and fungus of the feet (with the feet now rated separately from each other and the skin infection assigned a separate rating not the subject of appeal (the skin infection rated in conjunction with skin infection of the hands)).

2. Entitlement to a rating in excess of 10 percent for a left foot disability, originally characterized as calluses and/or bunions and fungus of the feet (with the feet now rated separately from each other and the skin infection assigned a separate rating not the subject of appeal (the skin infection rated in conjunction with skin infection of the hands)).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from August 1977 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter in August 2009, February 2010, and April 2013 for additional development.  In March 2017 the Board issued a decision denying the appealed claims for increased ratings for right and left foot disabilities.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  The Court then approved the parties' October 2017 Joint Motion for Remand (Joint Motion) vacating the Board's March 2017 decision and requiring of the Board action consistent with that Joint Motion.  This matter thus again returns to the Board, now from the Court, for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, additional development is once again required before the Board may adjudicate the Veteran's appealed claims.  

The Court-approved Joint Motion requires that the Board adequately discuss its consideration of disability ratings for the Veteran's service-connected disabilities based on ratings other than or in addition to Diagnostic Code 5280, noting that the Veteran has several foot diagnoses in addition to hallux valgus or hallux rigidus.  The Joint Motion specifically requires the Board to explain why the Veteran is not eligible for additional ratings for other foot conditions, including based on noted foot pain, since neither Diagnostic Code 5280 nor Diagnostic Code 5281 lists foot pain as a consideration.  An historical review of the record helps to explain the nature of the Veteran's service-connected disability, as may be necessary both to address concerns of the Joint Motion and to allow the Board to obtain medical evidence necessary for the Board to base its adjudication on a factually and legally adequate footing.  

By a rating action in October 1981 the Veteran was granted service connection for calluses and/or bunions and fungus of the feet, which the RO noted included callouses on the medial side of both great toes and under the 3rd and 5th metatarsal heads on the right and 1st and 4th on the left, calluses on the lateral sides of both 5th toes, and scaling and peeling between the toes possibly due to fungus.  A scar on the plantar surface of the left foot and associated numbness was explicitly excluded from service connection because it was noted on service entrance examination and there was no evidence of aggravation during service.  

Thus, the original service-connected disability did not include hallux rigidus or hammer toes.  The RO then rated the condition by analogy, listing the diagnostic code as 5299-5284, with the 5299 denoting an analogous rating.  Diagnostic Code 5284 is the code for other foot disability, which was used because there are no diagnostic codes for calluses or bunions or foot fungus under codes for the foot.  Foot fungus could have been rated as a skin condition, but it appears that the RO was acting generously, and combined several minor, apparently unrelated conditions of the feet in order to resolve the claim with a grant of a 10 percent rating, where each of these distinct conditions appear to have been exceedingly minor and would not have warranted a compensable rating on their own.  This combined condition of the feet was the Veteran's sole service-connected condition, and it appears that the RO thus granted what was effectively the equivalent of a combined 10 percent disability rating for multiple noncompensable service-connected conditions under 38 C.F.R. § 3.324.  

However, as appears often to occur with service-connected disabilities, the descriptive rating or code assigned evolved not on the basis of any explicit decision or any medical finding, but only out of generous adjudicative expedience.  In a September 1984 rating decision, the RO addressed a claim for an increased rating for a service-connected "condition of the feet."  The Veteran had a Board hearing, and at that hearing he testified that his feet were worse.  Because the initial service-connected condition was an ad-hoc collection of signs and symptoms rather than any specific disability (other than the limited fungus between the toes), the RO was placed in the untenable position of having to discern whether an unidentified condition had increased in severity.  Accordingly, a podiatry examination was afforded the Veteran to see what could be found.

The RO recognized what the podiatrist found: on the right foot, two plantar tylomas of the 3rd and 5th metatarsal heads and an intractable plantar keratosis ("IPK") on the 3rd metatarsal head; on the left foot, plantar tylomas on the 1st and 5th metatarsal heads, and an IPK on the 5th metatarsal head.  Corns were also found on both 5th toes and between the right 3rd and 4th toes.  The RO additionally noted that these "lesions" were painful, and that there was also scaling with maceration between the toes, though the podiatrist did not discern the cause or nature of the interdigital skin infection.  The RO determined that the Veteran's foot conditions had increased in severity, and thus determined that an increase to separate 10 percent ratings were now warranted, one for each foot.  The RO then applied additional specificity to the mixture of previous and newly discovered foot conditions, assigning the 10 percent rating for each foot under Diagnostic Code 7819-5284, where 7819 is the code for benign skin neoplasms, and 5284 was still the code for other foot disability.  However, the RO left the rating description undisturbed, as "callouses and bunions" of each foot with "fungus infection."

By a July 1992 rating, the RO denied an increase from the 10 percent assigned rating for each foot, based on the absence of a medical finding of greater disability than previously noted.  In March 1995, the Board upheld this decision, noting that the combined condition for each foot, "manifested by mild scaling of the soles with mild maceration in the toe webs, a few keratotic papules on the soles, and callosities on the metatarsal areas of both feet without deformities, edema, contractures, and without bunions on X-ray or clinical evaluation," was "of no more than moderate degree."

By a December 1997 rating action, the RO combined separately rated tinea manus (of the hands) with the service-connected tinea pedis, to assign a 30 percent rating for tinea affecting the hands and feet.  Thus, the Veteran's service-connected foot disorder, still rated as 10 percent for each foot, from then on no longer included tinea pedis.  Other disability of each foot was thus effectively upgrade to a 10 percent rating without consideration of skin infection.  

By a May 2003 rating action, the RO denied an increased rating for calluses and bunions of each foot, but then rated the conditions under diagnostic code 5281 rather than 5284, 5281 being the diagnostic code for hallux rigidus.  The RO apparently assigned the code based on VA examination showing hallux valgus with crossover deformity as well as some claw or hammer toe deformity of the toes.  The RO failed, however, to address the nature and scope of service-connected disability, or how the callouses and corns might relate to hallux valgus or hammer toes.  

A VA examiner in August 2010 opined that multiple foot conditions including bunions, hammertoes, and degenerative joint disease, were related to the Veteran's service-connected disabilities.  However, the examiner based this opinion on the supposition that the Veteran's bunions and claw feet deformities of both feet were service-connected, which had not been the case.  A medical opinion cannot be accepted as probative if based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The RO nonetheless relied on this opinion to recharacterize the service-connected disabilities.  

The RO by a September 2010 rating action again denied any increased rating for the Veteran's service-connected conditions of the feet, but then newly characterized these conditions as "calluses and bunions [...] with claw toe deformity, hammertoes, and degenerative joint disease of the first metatarsophalangeal joint."  However, the RO did not then expressly find that the Veteran's service-connected disability of each foot had additionally caused hammer toes or bunions or degenerative joint disease.  Rather the RO noted, 

Based on the August 9, 2010 VA exam, you are also diagnosed with hammertoes and degenerative joint disease of first metatarsophalangeal joint of the right foot.  We have included these additional diagnoses in your service-connected disability evaluation of 10 percent. 

The RO similarly stated for the left foot, 

You were previously rated service-connected for calluses and bunions of the left foot with claw toe deformity, with a 10 percent disability evaluation assigned.  Based on the August 9, 2010 VA exam, you are also diagnosed with hammertoes and degenerative joint disease of the first metatarsophalangeal joint of the left foot.  We have included these additional diagnoses in your service-connected disability evaluation of 10 percent.  

It is notable that the RO thus makes clear that it added "claw toe deformity" as part of the prior rating for the toes, whereas that was not previously recognized as part of the service-connected disability, and based on that recognition the August 2010 examiner drew further conclusions about the service-connected disability, which were thus non-probative, as already noted.  

Then in the September 2010 rating action, the RO concluded of the left foot, "Following review of the evidentiary record, the evaluation of calluses and bunions, left foot, with claw toe deformity, hammertoes, and degenerative joint disease of first metatarsophalangeal joint is continued as 10 percent disabling."

Where, as here, the Veteran has, as the Court has noted, multiple conditions of each foot, it is necessary to seek some medical clarification for the nature and scope of the service-connected disability before the Board may conclude whether the service-connected disability is one thing or another.  Thus, at this time, the Board will not entertain multiple ratings for the Veteran's service-connected conditions of the feet without first establishing the scope of the service-connected conditions.  The Board cannot resolve these medical questions by itself.   VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991). 

The Board is also not required to rely on the recharacterizations by the RO when attempting to ascertain the full scope of service-connected disability, since such scope, as required by the Joint Motion, must be factually-based and hence based medical evidence, and not mere conjecture.  Id.  Hence, upon remand the examiner will be asked to review the historical record including the nature of the originally service-connected disability, and address any conditions causally associated with that disability, in order to arrive at a picture of the full scope of medical conditions which the Board must address when rating the service-connected disability.  To do otherwise would remake the Board's rating task as an impermissible exercise in conjecture.  Id.  The Board will rate the service-connected disabilities howsoever the facts may lead.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").

The Joint Motion has required the Board to consider all indicated foot disabilities in order to properly address the claim for increased rating.  Regrettably, as discussed, such a task requires a medical assessment of the scope of the service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for any conditions of his feet.  After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

2. Thereafter, the Veteran should be afforded a new VA examination by a qualified medical practitioner, to examine the Veteran for his service-connected foot disabilities.  The claims folder should be reviewed by the VA examiner.  All testing deemed necessary should be conducted and the results reported.  The examiner should do the following:

(1) Carefully review the claims file including past VA examinations and past rating actions.

(2) Address the nature and extent of disability of each foot which may be associated with the Veteran's original service-connected bilateral calluses or corns of the feet and toes, and interdigital foot skin infection.  Address effects on functioning for each foot.  The examiner should specifically address whether any hammer toes, hallux valgus or hallux rigidus, or any other current foot conditions are medically associated with these originally service-connected foot conditions.  

(3) All symptomatology and the causes of symptomatology should also be reported in detail.  

(4) Address the nature and extent of any hallux valgus, hallux rigidus, hammer toes, and arthritis of each foot, including their causes and their effects on functioning, for each foot.   

(5) The examiner should provide a complete explanation, supported by facts found and medical knowledge, for all opinions expressed.  

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 	
action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




